Citation Nr: 0030144	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).  




WITNESSES AT HEARING ON APPEAL

The veteran and his daughter







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to September 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision of the RO.  



REMAND

As a preliminary matter, the Board notes that, during the 
course of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 was signed into law.  This act 
introduces several fundamental changes into VA's adjudication 
process.  Specifically, the act eliminates the requirement 
under 38 U.S.C.A. § 5107 (1999), that a person submitting a 
claim for benefits produce evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded in order to receive assistance in the 
development of his claim; rather, according to the new 
statute, 38 U.S.C.A. § 5103A, the Secretary is required to 
make all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for benefits, to 
include obtaining records and providing a medical 
examination, except when no reasonable possibility exists 
that such assistance would aid in substantiating the claim.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

In this instance, the veteran testified at a hearing before 
the undersigned Veterans Law Judge in September 2000, that he 
had been receiving treatment from a private physician, 
Kenneth Brooks, M.D., for approximately 2 years.  Copies of 
these records, however, are not associated with the claims 
file.  

The Board further finds that a contemporaneous examination of 
the veteran to determine the current severity of his service-
connected PTSD would also materially assist in the 
adjudication of the veteran's claim

Finally, the Board notes that the Court has recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether "staged" 
rating is warranted here.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since March 
1998.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings.  All correct diagnoses should 
be set forth.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions, including the newly enacted 
legislation noted above.  If the benefit 
sought on appeal is not granted, the 
veteran should be issued a Supplemental 
Statement of the Case, which should 
include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but may furnish additional evidence and argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



